Case 1:17-cr-00101-LEK Document 1024 Filed 06/08/20 Page 1 of 39   PageID #: 11663
                                                                                     1


       1                    IN THE UNITED STATES DISTRICT COURT

       2                         FOR THE DISTRICT OF HAWAII

       3
           UNITED STATES OF AMERICA,            )   CR 17-00101 LEK
       4                                        )
                        Plaintiff,              )   Honolulu, Hawaii
       5                                        )   February 6, 2020
              vs.                               )
       6                                        )   PARTIAL TRANSCRIPT:
           (1) ANTHONY T. WILLIAMS,             )   TESTIMONY OF JULITA ASUNCION
       7                                        )
                        Defendant.              )
       8                                        )

       9
                         PARTIAL TRANSCRIPT OF TRIAL PROCEEDINGS
     10                  BEFORE THE HONORABLE LESLIE E. KOBAYASHI
                               UNITED STATES DISTRICT JUDGE
     11
            APPEARANCES:
     12
            For the Government:           KENNETH M. SORENSON, AUSA
     13                                   GREGG PARIS YATES, AUSA
                                          Office of the United States Attorney
     14                                   300 Ala Moana Boulevard, Suite 6100
                                          Honolulu, Hawaii 96850
     15
            Also Present:                 MEGAN CRAWLEY, FBI Special Agent
     16
            For the Defendant (1)         ANTHONY T. WILLIAMS, Pro Se
     17     Anthony T. Williams:          05963-122
                                          Federal Detention Center Honolulu
     18                                   Inmate Mail/Parcels
                                          P.O. Box 30080
     19                                   Honolulu, Hawaii 96820

     20     Standby Counsel:              LARS ROBERT ISAACSON, ESQ.
                                          547 Halekauwila Street, Suite 102
     21                                   Honolulu, Hawaii 96813

     22     Official Court Reporter:      Debra Read, RDR
                                          United States District Court
     23                                   300 Ala Moana Boulevard
                                          Honolulu, Hawaii 96850
     24
           Proceedings recorded by electronic sound recording; transcript
     25    produced with computer-aided transcription (CAT).




                                UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1024 Filed 06/08/20 Page 2 of 39   PageID #: 11664
                                                                                     2


       1                                   I N D E X

       2                     CHRONOLOGICAL INDEX OF WITNESSES

       3

       4   GOVERNMENT'S WITNESS                                               PAGE

       5

       6   JULITA ASUNCION
            Direct Examination By Mr. Yates                                      4
       7    Cross-Examination By The Defendant                                  20
            Redirect Examination By Mr. Yates                                   37
       8

       9

     10

     11

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25




                                UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1024 Filed 06/08/20 Page 3 of 39      PageID #: 11665
                                                                                        3


       1   THURSDAY, FEBRUARY 6, 2020                                       12:06 P.M.

       2                 (Partial transcript begins:)

       3                 THE COURT:     Yes.    Your next witness.

       4                 MR. YATES:     Thank you, Your Honor.        The government

       5   will be calling Julita Asuncion.

       6             JULITA ASUNCION, GOVERNMENT'S WITNESS, WAS SWORN

       7                 THE COURTROOM MANAGER:          Thank you.   Please be

       8   seated.

       9         If you can state your name and spell your last name for

     10    the record.

     11                  THE WITNESS:     Yes, ma'am.

     12                  MR. YATES:     Your Honor, may -- oh, sorry.

     13                  THE COURT:     Okay.    Wait.    And your name is?

     14                  THE WITNESS:     My name is Julita Asuncion.

     15    J-u-l-i-t-a, Asuncion, A-s-u-n-c-i-o-n.

     16                  THE COURT:     All right.       Thank you.

     17          Mr. Yates?

     18                  MR. YATES:     Your Honor, may I approach and give her

     19    the witness binders?

     20                  THE COURT:     And does Mr. Williams have the numbers?

     21                  MR. YATES:     He is aware, yes.

     22                  THE COURT:     All right.       So if you need to, he'll

     23    tell you the number of what the document is and you can look at

     24    it if you want, okay?

     25                  THE WITNESS:     Yes, Your Honor.




                                UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1024 Filed 06/08/20 Page 4 of 39    PageID #: 11666
                                                                                      4


       1                THE COURT:     Okay.   Mr. Yates.

       2                MR. YATES:     Thank you, Your Honor.

       3                              DIRECT EXAMINATION

       4   BY MR. YATES:

       5         Q      Ms. Asuncion, can you please explain to the court

       6   what you do for a living?

       7         A      Oh, I am a travel agent.

       8         Q      Okay.

       9         A      And I have three children.

     10          Q      Right.

     11          A      And married.

     12          Q      And where are you from originally?

     13          A      Excuse me, sir?

     14          Q      Where are you from originally?

     15          A      From the Philippines.

     16          Q      And what is your native language?          What's your

     17    native language?

     18                 THE COURT:     Wait.   When you first started speaking,

     19    what language did you speak?

     20                 THE WITNESS:    Can you repeat, sir?

     21                 THE COURT:     Sure.   When you first started speaking,

     22    was it in English?

     23                 THE WITNESS:    Yes.

     24                 THE COURT:     English.

     25                 THE WITNESS:    Ilocano, Tagalog.




                                 UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1024 Filed 06/08/20 Page 5 of 39   PageID #: 11667
                                                                                     5


       1                THE COURT:     Okay.    So your first language is

       2   Ilocano?

       3                THE WITNESS:     And Tagalog.

       4                THE COURT:     And Tagalog.     Could you pull the

       5   microphone a little closer to you -- thank you -- 'cause we're

       6   having a hard time.

       7         Aga, can you mover it closer?

       8         Q      (BY MR. YATES:)        Okay.   And Ms. Asuncion, do you own

       9   your own home?

     10          A      Yes, sir.

     11          Q      Okay.   And when did you buy your own home?

     12          A      What year?

     13          Q      Yeah.

     14          A      I think 1993, if I'm not mistaken.

     15          Q      And you were a client of Anthony Williams and

     16    Mortgage Enterprise Investments, correct?

     17          A      Yes, sir.

     18          Q      Okay.   Before you became involved with Mortgage

     19    Enterprise Investments or MEI, did you have a mortgage?

     20          A      Yes, sir.

     21          Q      And when you signed up for MEI, who was your

     22    mortgage servicer?

     23          A      Ocwen Company.

     24          Q      Okay.   And how much did you pay per month in

     25    mortgage payments before you started with MEI?




                                UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1024 Filed 06/08/20 Page 6 of 39   PageID #: 11668
                                                                                     6


       1         A      1700, sir.

       2         Q      $1700?

       3         A      Yes, sir.

       4         Q      Per month, correct?

       5         A      Yes, sir.

       6         Q      Okay.    Now, how did you become familiar with

       7   Mortgage Enterprise Investments?

       8         A      Uhm, I was called by Anabel Cabebe.

       9         Q      Okay.    Anabel Cabebe?

     10          A      Yes, sir.

     11          Q      And how do you know Anabel Cabebe?

     12          A      She's a friend of ours.

     13          Q      And what, if anything, did Anabel Cabebe tell you

     14    about Mortgage Enterprise Investments or Anthony Williams?

     15          A      She told me that our mortgage will be reduced in

     16    half for monthly payment.

     17          Q      And what did you think about that?

     18          A      It's very interesting and I'm happy about it.

     19          Q      Did you also meet with Anthony Williams?

     20          A      Yes, sir.

     21          Q      Okay.    How many times?

     22          A      I think two times.

     23          Q      And where did you meet Anthony Williams?

     24          A      At Anabel place.

     25          Q      Okay.    How did Anthony Williams introduce himself to




                                 UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1024 Filed 06/08/20 Page 7 of 39   PageID #: 11669
                                                                                     7


       1   you?

       2          A     He told us about the mortgage investment.

       3          Q     Okay.    But how did he refer to himself?       Did he have

       4   a title?

       5          A     Uhm, he said he is private attorney general.

       6          Q     Okay.    And what did you understand a private

       7   attorney general was?

       8          A     Well, he's a lawyer.

       9          Q     Okay.    When you met Anthony Williams either of those

     10    times, was he wearing anything that stood out to you?

     11           A     Yes.    He have the badge.

     12           Q     He had a what now?

     13           A     He had the badge.

     14           Q     A badge?

     15           A     Badge.

     16                 MR. YATES:     Your Honor, may I approach the

     17    witness -- or the courtroom manager with Exhibit 500?

     18                 THE COURT:     You may.

     19                 THE WITNESS:    Yeah, this is.

     20           Q     (BY MR. YATES:)     Ms. Asuncion, can you take a look

     21    at what's been handed to you which has been labeled 500?            Is

     22    that the badge that you saw?

     23           A     Just like this.

     24           Q     Okay.    And was Anthony Williams wearing that badge

     25    when you met him?




                                 UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1024 Filed 06/08/20 Page 8 of 39   PageID #: 11670
                                                                                     8


       1          A      I think so.

       2          Q      Okay.   And did Anthony Williams say anything about

       3   that badge?

       4          A      He's a federal agent.

       5          Q      He said he was a federal agent?

       6          A      Yeah.

       7          Q      I'm sorry?

       8          A      Federal agent.

       9          Q      Okay.   And what do you remember Anthony Williams

     10    saying about his mortgage program?

     11           A      He told us that the payment will be lower down.

     12           Q      Okay.

     13           A      And it's very interesting for us, and even the

     14    principal going to be half of it, so that's why we sign with

     15    him.

     16           Q      So you'd be paying half the amount per month and

     17    half the principal; is that right?

     18           A      Yes, sir.

     19           Q      Did he explain what was going to happen to your old

     20    mortgage that was being serviced by Ocwen?

     21           A      He mentioned to us that he will contact our existing

     22    mortgage company and hopefully he did, but he never do it.

     23           Q      Okay.   And what did he say he was going to do when

     24    he contacted the old mortgage company?

     25           A      He gonna transfer our mortgage to his company.




                                 UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1024 Filed 06/08/20 Page 9 of 39   PageID #: 11671
                                                                                     9


       1         Q      Okay.     And what was your opinion of MEI at that time

       2   when you talked to him?

       3         A      He's very good.     But at the end, they will foreclose

       4   our house already because he never do anything at all.

       5         Q      Okay.     We're going to get to that.      So did you fill

       6   out an MEI application?

       7         A      Yes.

       8         Q      And do you recall how much you were supposed to pay

       9   or how much you did pay per month to MEI?

     10          A      For the mortgage, sir?

     11          Q      Sure, for MEI's service, whatever it is.

     12          A      I don't remember how much I paid, but we paid

     13    some -- some amount.

     14          Q      Okay.     But it wasn't 1700, correct?

     15          A      No.     No, sir.

     16          Q      Okay.     Was it about half of that?

     17          A      I think we give not that much, but I pay my mortgage

     18    to him with my check.

     19          Q      To MEI?

     20          A      Yes.

     21          Q      Correct.    Okay.   Now, once you filled out the MEI

     22    application and you started to pay MEI, what did Anthony

     23    Williams tell you to do with your payments to Ocwen?

     24          A      Okay.     We have to stop our payment already to Ocwen

     25    Company.




                                 UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1024 Filed 06/08/20 Page 10 of 39   PageID #:
                                  11672
                                                                                10


    1         Q      Okay.

    2         A      So the payment that we did give it to him, that what

    3   we paid to him already.

    4         Q      Okay.     So do I understand what you just said to me

    5   in that you stopped paying Ocwen?

    6         A      Yes.

    7         Q      And you started to pay MEI?

    8         A      Yes.

    9         Q      Okay.     So when you started with MEI, what was the

   10   status of your payments to Ocwen?

   11         A      Well, they sent us a note that --

   12         Q      No, no.     Before you joined MEI, were you on time --

   13         A      I paying monthly.

   14         Q      You were paying monthly?

   15         A      Yes, sir.

   16         Q      Okay.     And then you started with MEI, correct?

   17         A      Yes, sir.

   18         Q      Okay.     I'm going to have you take a look at one of

   19   those exhibits.      It's Exhibit 200.

   20         A      Yes, sir.

   21                MR. YATES:     Okay.    And Your Honor, Exhibit 200 has

   22   been admitted into evidence.         May I publish?

   23                THE COURT:     You may.

   24         Q      (BY MR. YATES:)        So, Ms. Asuncion, do you recognize

   25   Exhibit 200?




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1024 Filed 06/08/20 Page 11 of 39   PageID #:
                                  11673
                                                                                11


    1         A      Yes, sir.

    2         Q      Okay.    And what did Anthony Williams tell you about

    3   what Exhibit 200 was?

    4         A      Excuse me, sir?

    5         Q      What did he tell you the significance of that

    6   document?

    7         A      He told me to register this in the conveyance.

    8         Q      You would register this with the conveyance?

    9         A      Yes.

   10         Q      And you mean by the Bureau of Conveyances?

   11         A      Conveyances, I'm sorry.

   12         Q      I see.    Who filled out Exhibit 200?

   13         A      I fill it out, sir, but they pull it in typewritten,

   14   so they gave us the original after they already registered to

   15   the Bureau of Conveyance.

   16         Q      I see.    And you said -- when you said you filled it

   17   out, but they typed it, what do you mean?

   18         A      Yes.

   19         Q      What do you mean when you say you filled it out but

   20   they typed it?

   21         A      I just fill out the application.

   22         Q      In handwriting?

   23         A      And give it to them.

   24         Q      When you say, "I filled out," do you mean?          You

   25   filled it out in handwriting?




                              UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1024 Filed 06/08/20 Page 12 of 39   PageID #:
                                  11674
                                                                                12


    1         A      Yes.

    2         Q      Okay.     And then you gave it to them?

    3         A      Yes.

    4         Q      Who is them?

    5         A      I gave it to Anabel, their office, Anabel.

    6         Q      Anabel.     Anabel Cabebe, correct?

    7         A      Yes.

    8         Q      Was it Anabel Cabebe who typed up this form?

    9         A      She told me to go to the Bureau of Conveyance to

   10   register our property.

   11         Q      Okay.     Using this Exhibit 200 form, correct?

   12         A      Yes, sir.

   13         Q      Okay.     Did Anabel or Anthony Williams explain to you

   14   what would happen once you registered your property with

   15   Exhibit 200 at the Bureau of Conveyances?

   16         A      Well, our mortgage will be transferred already to

   17   their office business.

   18         Q      Okay.     So you understood that Exhibit 200 would

   19   transfer your mortgage?

   20         A      Yes.

   21         Q      Okay.     If you learned that this Exhibit 200 form did

   22   not result in your mortgage transferring over to their office,

   23   to MEI, would you still have joined the MEI program?

   24         A      Yes.

   25         Q      What's that?




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1024 Filed 06/08/20 Page 13 of 39   PageID #:
                                  11675
                                                                                  13


    1         A      Can you repeat, sir?

    2         Q      Sure.    If you learned that this form didn't transfer

    3   your property or your mortgage to MEI, would you still have

    4   signed the -- signed up for MEI's program?

    5         A      If it is -- if this confirmed one, but they never do

    6   anything, so...

    7         Q      Okay.    So you said that they didn't do anything --

    8         A      Yes.

    9         Q      -- after they formed -- after you registered this

   10   document?

   11         A      Yes.

   12         Q      Okay.    Did you also sign an MEI mortgage?

   13         A      Yes.

   14         Q      Okay.    I'm going to ask you to turn to Exhibit 201.

   15                Your Honor, Exhibit 201 has been admitted.          May we

   16   publish?

   17                THE COURT:     You may.

   18                THE WITNESS:     Yes, sir.   I see it.

   19         Q      (BY MR. YATES:)     Do you recognize Exhibit 201?

   20         A      Yes.    201, sir, yeah.

   21         Q      So if you turn to the last page of Exhibit 201 --

   22   actually there is a number of pages that have your signature.

   23   Can you verify that those are your signatures on Exhibit 201?

   24   Are those your signatures, your --

   25         A      Oh, yes, sir, me and my husband.




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1024 Filed 06/08/20 Page 14 of 39   PageID #:
                                  11676
                                                                                14


    1         Q      Okay.   So this appears to be -- if I go back to the

    2   first page -- a Mortgage Enterprise Investments mortgage for

    3   you and your husband; is that correct?

    4         A      Yes, sir.

    5         Q      Now, on this document I blew up a part of the

    6   screen -- or blew up a part of the text.         It lists you on the

    7   very first page as -- in the middle of the screen, if you look

    8   at your screen next to you, I've blown up a part of the

    9   mortgage.    The second or third sentence it says, "The secured

   10   party creditors and the beneficiaries are Miguel, Julita

   11   Asuncion solely as nominee for secured party creditors as

   12   herein defined, and secured party creditor, successor, and

   13   assigned have an exclusive and superior lien on this mortgage,"

   14   and has an address and telephone number of and it gives an

   15   address.

   16                Do you see that?

   17         A      Yes, sir.

   18         Q      Okay.   Did you understand the significance of this

   19   language?

   20                THE COURT:     Do you understand what that means?

   21   What -- the part that is on the screen, do you understand the

   22   words?

   23                THE WITNESS:     They gonna transfer our mortgage to

   24   their company.

   25         Q      (BY MR. YATES:)     You're listed as a secured party




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1024 Filed 06/08/20 Page 15 of 39   PageID #:
                                  11677
                                                                                15


    1   creditor.    Do you see that?

    2         A      Yes, sir.

    3         Q      Okay.   Did you loan money to anybody?

    4         A      No, sir.

    5         Q      Okay.   So this mortgage also says at the bottom,

    6   "This mortgage replaces and makes null and void the original

    7   mortgage instrument" -- and it gives some numbers -- "recorded

    8   in the State of Hawaii, Bureau of Conveyances and any other

    9   instrument preceding this document."

   10                You see that?

   11         A      Yes, sir.

   12         Q      Did you understand that this mortgage would make

   13   your mortgage being serviced by Ocwen void?

   14         A      No.

   15         Q      Okay.   But do you understand that you -- your old

   16   mortgage that was being serviced by Ocwen, did you understand

   17   that that was not in effect any more?

   18         A      You mean to say it was not affected, my mortgage?

   19         Q      Yeah, your old mortgage.

   20         A      Yes, because they already taking my mortgage to

   21   them, so at that time I am not paying already my mortgage to

   22   Ocwen.

   23         Q      So you understood that MEI had your mortgage and

   24   Ocwen did not have a mortgage; is that right?

   25         A      Yes.




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1024 Filed 06/08/20 Page 16 of 39   PageID #:
                                  11678
                                                                                16


    1         Q      Okay.   Or that Ocwen was not servicing your mortgage

    2   any more?

    3         A      Yes, sir.

    4         Q      Is that right?

    5         A      Yes, sir.

    6         Q      Now, if you learned that this MEI mortgage was not

    7   valid and that you still had a valid mortgage with Ocwen that

    8   was being serviced by Ocwen, would you have paid money to MEI

    9   and Anthony Williams?

   10         A      No.

   11         Q      Okay.   You said you believed that Anthony Williams

   12   was a lawyer; is that right?

   13         A      Yes.

   14         Q      Okay.

   15         A      In the beginning.

   16         Q      If you learned that Anthony Williams was not a

   17   lawyer, would you still have paid Anthony Williams and MEI?

   18         A      No.

   19         Q      Now, before you started with MEI, you said that the

   20   status of your mortgage payments to Ocwen was -- was that

   21   current?

   22         A      Yes.

   23         Q      And after you joined MEI, you stopped paying Ocwen,

   24   correct?

   25         A      Yes, sir.




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1024 Filed 06/08/20 Page 17 of 39   PageID #:
                                  11679
                                                                                17


    1          Q     Okay.   And why did you stop paying Ocwen?

    2          A     Because our mortgage payment is cheaper than our old

    3   one.

    4          Q     Okay.   Did Anthony Williams or MEI tell you anything

    5   about stopping to pay Ocwen?

    6          A     Can you repeat, sir?

    7          Q     Did Anthony Williams tell you to stop paying Ocwen?

    8          A     Yes.

    9          Q     Okay.   So can you please tell the jury what happened

   10   when you stopped paying Ocwen your monthly mortgage payments?

   11          A     Send me a letter that they gonna foreclose my house.

   12          Q     Okay.   And what did you do in response?

   13          A     Uhm, I went to the office and they said they gonna

   14   to continue follow up our mortgage payment.

   15          Q     You went to which office?

   16          A     Yeah.

   17          Q     To whose office?

   18          A     Anabel office.

   19          Q     Anabel Cabebe?

   20          A     Yes.

   21          Q     Okay.   And so what did Anabel Cabebe tell you?

   22          A     She said that Anthony Williams will follow up --

   23                THE DEFENDANT:     Objection.    That's hearsay.

   24                THE COURT:    All right.    It is hearsay.

   25                MR. YATES:    Correct.    I was actually just having it




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1024 Filed 06/08/20 Page 18 of 39    PageID #:
                                  11680
                                                                                  18


    1   for her notice, but I can move on to another question.

    2                THE COURT:    Okay.    Thank you.   Sustained.

    3         Q      (BY MR. YATES:)       And how long did you pay MEI its

    4   service fees?

    5         A      Maybe only two times.

    6         Q      Okay.    What is the total amount that you paid MEI?

    7         A      700 each month.

    8         Q      Okay.    Was there an initiation fee as well?

    9         A      Uhm, I don't remember, sir.

   10         Q      And why did you only pay MEI for one or two months?

   11         A      Because it's cheaper.

   12         Q      No.     Why did you only pay him twice?        You said --

   13         A      Oh, because at that time they said that we have

   14   already news that they're not doing anything already.

   15         Q      So you realized that they were not doing anything?

   16         A      Yes.

   17         Q      Okay.    So at any time after you stopped paying

   18   Ocwen, did Ocwen foreclose on your house?

   19         A      They send me only a letter, sir, but I went to one

   20   lawyer in Honolulu.

   21         Q      Okay.    And what did you do with the lawyer?

   22         A      Uhm, she follow up our mortgage company and they

   23   never do anything.

   24         Q      Okay.    At some point, though, what was the end

   25   result of the foreclosure proceedings?




                              UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1024 Filed 06/08/20 Page 19 of 39   PageID #:
                                  11681
                                                                                19


    1         A      I went to another modification because they never

    2   sell our house, so they give me an advice to go to a

    3   modification, so finally it was okay.

    4         Q      So you modified your existing mortgage that was

    5   being serviced by Ocwen; is that correct?

    6         A      Yes, sir.

    7         Q      Okay.   And how much again were you paying Ocwen

    8   before you met MEI?

    9         A      $1700, sir.

   10         Q      After the modification, how much are you currently

   11   paying on your mortgage per month?

   12         A      Right now it's 2700, sir.

   13         Q      Okay.   Did Anthony Williams or MEI ever return any

   14   of your money?

   15         A      No.

   16         Q      Okay.   And did Anthony Williams do any of the things

   17   that he promised he would do?

   18         A      No.

   19                MR. YATES:    Nothing further on direct, Your Honor.

   20                THE COURT:    All right.    Thank you.

   21          So, Mr. Williams, I'm going to have us take our next

   22   recess 'cause we've been going for over an hour and then we'll

   23   start then with your cross-examination.

   24          All right.    Ladies and gentlemen, if you would leave your

   25   notebooks and iPads behind.       And of course, don't do any




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1024 Filed 06/08/20 Page 20 of 39   PageID #:
                                  11682
                                                                                20


    1   research or investigate any of the witnesses or matters that

    2   were testified about in the trial.

    3          Please rise for the jury.      We're on our 15-minute recess.

    4   Thank you.

    5                (A recess was taken.)

    6                (Open court out of the presence of the jury.)

    7                THE COURT:    All right.    Let the record reflect the

    8   presence of counsel and Mr. Williams.         That the jury's not

    9   present.    If there's no other matters we need to take up, then

   10   I'm going to have Ms. Elkington get the jury and then you'll be

   11   on cross-examination, Mr. Williams.

   12          All right.    We're in recess.

   13                (A recess was taken.)

   14                (Open court in the presence of the jury.)

   15                THE COURT:    Let the record reflect the ladies and

   16   gentlemen of the jury, the witness is on the stand.            Counsel's

   17   present.

   18          Mr. Williams, your witness.

   19                THE DEFENDANT:     Can I get Government Exhibit 200?

   20                               CROSS-EXAMINATION

   21   BY THE DEFENDANT:

   22         Q      Ms. Asuncion, do you remember the date that this

   23   document was filed?      You read the paper right here?

   24         A      Maybe around 2013.

   25         Q      Say it again?




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1024 Filed 06/08/20 Page 21 of 39   PageID #:
                                  11683
                                                                                21


    1         A      2013.

    2         Q      What's the actual month and day?

    3         A      September 10th.

    4         Q      Right.    September 10th, '13?

    5         A      '13.

    6         Q      Okay.    And who's listed on the UCC as a secure party

    7   on No. 3?

    8         A      Me and my husband.

    9         Q      So you and your husband are listed as a secured

   10   party.    Does it state anywhere on that document that MEI is the

   11   secure party creditor?

   12                THE COURT:     Did you want this published?

   13                THE WITNESS:     Yeah --

   14                THE DEFENDANT:     Yes, I need to publish.

   15                THE COURT:     All right.     You may publish.

   16                THE WITNESS:     Can you repeat, sir?

   17         Q      (BY THE DEFENDANT:)        Did you see MEI listed on there

   18   anywhere?

   19         A      Only the conveyance.

   20         Q      Under secure party?

   21         A      No.

   22         Q      And so this is the time that you had signed up for

   23   the MEI program?

   24         A      Yes.

   25         Q      And do you remember that three days after you signed




                              UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1024 Filed 06/08/20 Page 22 of 39   PageID #:
                                  11684
                                                                                22


    1   this document and signed up, that I was illegally incarcerated

    2   for rape and child molestation by the FBI?

    3         A      I don't know.

    4         Q      You don't remember me going to jail?

    5         A      I don't remember.

    6         Q      So you don't remember me being gone for 9 months?

    7         A      No.    I don't know.

    8         Q      Now, you testified earlier that I never contacted

    9   Ocwen; is that correct?

   10         A      Yes.

   11                THE DEFENDANT:     Can we get Defense Exhibit 2055,

   12   please, so she can recognize it?

   13                THE COURTROOM MANAGER:      2055?

   14                THE DEFENDANT:     Yes, ma'am.

   15         Q      (BY THE DEFENDANT:)      And do you see where it says

   16   Borrower Name you?

   17         A      I never receive this kind of documents.

   18         Q      But is your name listed on this document?

   19         A      No.

   20         Q      It's from Ocwen.

   21                THE COURT:     Do you see your name?     You see your name

   22   on this document?

   23                THE WITNESS:     Yes, Your Honor?

   24                THE COURT:     Do you see your name on the document?

   25                THE WITNESS:     Yes.




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1024 Filed 06/08/20 Page 23 of 39   PageID #:
                                  11685
                                                                                 23


    1                THE COURT:    Okay.   Ask your next question.

    2         Q      (BY THE DEFENDANT:)      Okay.   And is that your

    3   address?

    4         A      Yes.

    5                THE DEFENDANT:     I'd like to enter this in as

    6   exhibit --

    7                MR. YATES:    Objection, Your Honor.      It does not

    8   appear that the witness has testified that she's seen or

    9   produced this document or otherwise has the appropriate

   10   foundation for this document.

   11                THE COURT:    So --

   12                THE DEFENDANT:     Let me ask a few questions.

   13                THE COURT:    Yes, if you can establish that because

   14   it's not addressed to her.

   15         Q      (BY THE DEFENDANT:)      Okay.   Who was your servicer

   16   for your mortgage?      What was the name of the company?

   17         A      Before your company?

   18         Q      Yes.

   19         A      Ocwen.

   20         Q      So Ocwen Services was the name of your company.            So

   21   when you signed up for the MEI program, did I tell you that I

   22   would contact Ocwen?

   23         A      You told us, but until that such time I never

   24   receive anything because I call Ocwen; they said that you never

   25   contact them.     I give your name, but nothing at all.




                              UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1024 Filed 06/08/20 Page 24 of 39      PageID #:
                                  11686
                                                                                     24


    1                   THE DEFENDANT:     Okay.    Now I would like to enter

    2   this into evidence?

    3                   THE COURT:   All right.       Refused.    She can't verify

    4   this.       So you can bring somebody in from Ocwen or another

    5   person who received this or sent it, all right?              But she

    6   doesn't know anything about this document.               All right?

    7           So ask another question, please.

    8           Q       (BY THE DEFENDANT:)        Do you not recognize this

    9   document from Ocwen that was sent to my Common Law Office of

   10   America on your behalf that was in your file that you had a

   11   copy of?

   12           A       No.

   13           Q       You don't recognize this --

   14           A       No.

   15           Q       -- either?

   16                   Now, after I was incarcerated, Ms. Asuncion, did you

   17   believe that the MEI process wouldn't work?

   18           A       No.

   19           Q       You also testified that you hired an attorney at law

   20   that didn't do anything either; is that correct?

   21           A       No.

   22           Q       Is that correct?

   23           A       No.

   24           Q       You hired an attorney at law?        Did you hire an

   25   attorney at law?




                              UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1024 Filed 06/08/20 Page 25 of 39   PageID #:
                                  11687
                                                                                 25


    1         A      I only have for Attorney Shigemura for my mortgage

    2   when she follow up.

    3         Q      Right.    What I'm saying, you testified that you had

    4   hired an attorney at law before, correct?          You had -- you

    5   testified that you had hired --

    6                THE COURT:       So she said she hired Shigemura.      So

    7   what's your question?

    8         Q      (BY THE DEFENDANT:)      Okay.   So when you hired

    9   Shigemura, what did he do for you?

   10         A      He contacted my mortgage company and they said that

   11   they will follow up.

   12         Q      And then what happened?

   13         A      And then after that, they talked to my mortgage

   14   company and he's asking if that -- my property sold or not, but

   15   they said it's not.

   16         Q      And did he save it from foreclosure?

   17         A      No.     But the thing is because he never finished all

   18   the documents.

   19         Q      So?

   20         A      So what I did was I went to a modification

   21   processing for that.

   22         Q      Okay.    So --

   23         A      I don't want that they will foreclose my house.

   24         Q      Okay.    So the attorney you hired didn't do all the

   25   documents that he was supposed to?




                              UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1024 Filed 06/08/20 Page 26 of 39   PageID #:
                                  11688
                                                                                26


    1         A      Yeah.

    2         Q      Okay.    And you testified that you only made two

    3   payments; is that correct?

    4         A      To you, yes.

    5         Q      Okay.    And you also testified that you never

    6   received a refund; is that correct?

    7         A      No.     Yeah.

    8         Q      Okay.    Did you ever fill out the MEI affidavit form

    9   for a refund?

   10         A      No.

   11         Q      Did you ever send an email to me requesting a

   12   refund?

   13         A      No.

   14         Q      Did you ever mail me a letter asking me for a

   15   refund?

   16         A      No, because I don't know your address.

   17         Q      Did you email or mail MEI and ask for a refund?

   18         A      No.

   19         Q      When I introduced myself to you, did I introduce

   20   myself as private attorney general Anthony Williams or federal

   21   officer Anthony Williams?

   22         A      Yes.

   23         Q      Which one did I --

   24         A      Both.

   25         Q      I said I was a federal officer?




                              UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1024 Filed 06/08/20 Page 27 of 39   PageID #:
                                  11689
                                                                                27


    1         A       Uh-huh.

    2         Q       When did I tell you that?

    3         A       The first time I met you.

    4         Q       And I told you I was a federal officer?

    5         A       Yeah.

    6         Q       But not private attorney general?

    7         A       You are a private attorney general you said.

    8         Q       Are you mistaking federal officer for sovereign

    9   peace officer?

   10         A       Well, because you give us both, federal officer and

   11   private general.

   12         Q       Okay.     Would you like to look at the badge -- the

   13   badge up there?

   14         A       Yeah, that's the one you showed us.

   15         Q       That's the badge I showed you?

   16         A       Yes.

   17         Q       Can you read what it says on that badge?         What's the

   18   name on it?

   19         A       Sovereign Peace Officer USA.

   20         Q       Right.    So does it say federal officer anywhere on

   21   that badge?

   22         A       No.     Just like you told us federal agent at that

   23   time, so that's why I know you gave it to us.

   24         Q       So I told you that I was a federal agent?

   25         A       Yes.




                               UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1024 Filed 06/08/20 Page 28 of 39   PageID #:
                                  11690
                                                                                28


    1         Q       Did you see any of the videos of me representing

    2   clients in court?     Did you see any of my YouTube videos?

    3         A       No.

    4         Q       After I won my case and I was released, did you seek

    5   my assistance after I was released in 2014 and 2015?

    6         A       No, I don't remember.

    7         Q       So you don't -- so after 2013, you didn't seek my

    8   assistance no longer after 2013?

    9         A       Yes.

   10                 THE DEFENDANT:    Can I get Government Exhibit 201,

   11   please?     I'd like to publish it.

   12                 THE COURT:   Is that received in evidence?

   13                 THE DEFENDANT:    Yes, it was received.       It's the

   14   government's exhibit.

   15                 THE COURT:   Right.    They have lots of exhibits, but

   16   not all of them received.       Is that received?

   17                 THE COURTROOM MANAGER:     It is.

   18                 THE COURT:   All right.    You may publish.

   19         Q       (BY THE DEFENDANT:)     Okay.   Ms. Asuncion, can you

   20   read the date that this mortgage was executed?

   21         A       Yeah, the Exhibit 201?

   22         Q       Where it says, "This mortgage security instrument is

   23   made on" -- can you read what date that is?

   24         A       I don't think this is the time you recorded my

   25   mortgage.




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1024 Filed 06/08/20 Page 29 of 39   PageID #:
                                  11691
                                                                                29


    1         Q      Can you see the date?

    2         A      Yes.

    3                THE COURT:     It's in evidence.    She can read the

    4   date --

    5         Q      (BY THE DEFENDANT:)      Okay.   The date on the document

    6   is 17th day of June 2015.

    7         A      Uh-huh.

    8         Q      Okay?     Now, you just testified that after 2013 you

    9   did not seek my assistance at all, and this is two years later?

   10         A      Yes.

   11         Q      Okay.     So you did seek my assistance after 2013?

   12         A      Yes.

   13         Q      So when I filed this mortgage on your behalf, do you

   14   remember when you came to the office?

   15         A      2013?

   16         Q      No, ma'am.     What day did you come to the office to

   17   fill this out?

   18                THE COURT:     Well, you have --

   19                THE WITNESS:     First time you came here in Hawaii.

   20         Q      (BY THE DEFENDANT:)      So in 2015 after I won my case

   21   and I came back to Hawaii, do you remember coming to the office

   22   and me drafting documents for you 'cause at that time you was

   23   already in foreclosure?      Do you remember that?

   24         A      I don't remember.

   25         Q      You don't remember --




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1024 Filed 06/08/20 Page 30 of 39   PageID #:
                                  11692
                                                                                30


    1           A    No.

    2           Q    -- signing this document?

    3           A    Oh, for the mortgage company?

    4           Q    MEI mortgage.     You don't remember signing this in

    5   2015?

    6           A    The last page of the paper?       Or the mortgage?

    7           Q    Yeah, yeah, your signature on there?

    8           A    But there's no signature -- there's no date.           I only

    9   signed the paper.

   10           Q    Well, the date is on the front of the document.

   11           A    But the contract is here.       This is only the UCC.

   12                THE COURT:     Okay.    So ask her a question.     The

   13   document's in evidence, speaks for itself.          So what's your

   14   question?    Does she remember this document?        Is that your

   15   question?

   16                THE DEFENDANT:     Yes.

   17                THE COURT:     Okay.    Do you remember ever seeing this

   18   document?

   19                THE WITNESS:     Yes.   I signed this one, but there's

   20   no date when I sign it.

   21                THE COURT:     All right.    So what's your next

   22   question?

   23           Q    (BY THE DEFENDANT:)       Did can you see the date right

   24   there where I circled?

   25                THE COURT:     Is that your handwriting on the date




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1024 Filed 06/08/20 Page 31 of 39   PageID #:
                                  11693
                                                                                 31


    1   where it says --

    2                THE WITNESS:     Yes.

    3                THE COURT:     -- 17th of June?     Is that your

    4   handwriting?

    5                THE WITNESS:     Yeah.

    6                THE COURT:     That's your -- don't guess now.         Do you

    7   recognize the handwriting?

    8                THE WITNESS:     Yes.    Yes, Your Honor.

    9                THE COURT:     Okay.     Whose handwriting is that for the

   10   date June?

   11                THE WITNESS:     Yes, Your Honor.

   12                THE COURT:     Whose handwriting is that, if you know?

   13   Do you know?

   14                THE WITNESS:     Yeah, that's the time, but --

   15                THE COURT:     No.     Okay.   So you recognize your

   16   handwriting, yes?

   17                THE WITNESS:     Yes, Your Honor.

   18                THE COURT:     Okay.     Your signature?

   19                THE WITNESS:     Yes, Your Honor.

   20                THE COURT:     Okay.     And then the signature to the

   21   left of your signature is your husband?

   22                THE WITNESS:     Yes, Your Honor.

   23                THE COURT:     Okay.     But above it there's a date.      Do

   24   you see that inside the red circle?

   25                THE WITNESS:     Yes, Your Honor.




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1024 Filed 06/08/20 Page 32 of 39   PageID #:
                                  11694
                                                                                32


    1                 THE COURT:     Do you know who wrote that?

    2                 THE WITNESS:    I don't know, Your Honor.

    3                 THE COURT:     Okay.   All right.    Ask her another

    4   question.

    5         Q       (BY THE DEFENDANT:)     Okay.    And do you know who

    6   Anabel Cabebe is?

    7         A       Right now?

    8         Q       Yeah.    Do you know who Anabel Cabebe is?

    9         A       Yes.

   10         Q       Okay.    And she's the one that notarized this

   11   document --

   12         A       Yes.

   13         Q       -- correct?    So you did have the document notarized

   14   and it was filed in 2015.

   15                 THE COURT:     Does she know that?

   16         Q       (BY THE DEFENDANT:)     Right.      Do you know that?

   17                 THE COURT:     Did you see Anabel sign this document,

   18   Anabel Cabebe?       Did you see her sign it?

   19                 THE WITNESS:    'Cause the time I give the

   20   application, I don't know what time, what day she notarized

   21   'cause I just fill out the application.

   22                 THE COURT:     Okay.

   23                 THE WITNESS:    The UCC.

   24                 THE COURT:     So he's just asking you did you see

   25   Anabel sign it and put the seal on the paper?           Did you see it?




                              UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1024 Filed 06/08/20 Page 33 of 39     PageID #:
                                  11695
                                                                                  33


    1                THE WITNESS:     I don't think so.

    2                THE COURT:     Okay.

    3         Q      (BY THE DEFENDANT:)          Okay.    So you saying Anabel

    4   notarized this document outside of your presence?

    5         A      I think so.

    6         Q      Okay.    So you and your husband weren't at

    7   the -- there at the same time to sign this document?

    8         A      Yes, because the only thing I did was to fill out

    9   the application.

   10         Q      No.     I'm saying so is that your signature or you

   11   saying Anabel forged your signature?

   12                THE COURT:     No.     She's saying that's her signature.

   13                THE DEFENDANT:       Okay.    So --

   14                THE COURT:     Yeah.

   15         Q      (BY THE DEFENDANT:)          So that's your signature and

   16   that's your husband's signature?

   17         A      Yes.

   18         Q      So are you saying that you and your husband signed

   19   this document and then later at another time that Anabel

   20   notarized it?

   21         A      I think so, yes.

   22         Q      Okay.    Do you remember shortly after filing this

   23   mortgage document, did you go to the Bureau of Conveyances or

   24   did Anabel file it?

   25         A      Anabel did.




                              UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1024 Filed 06/08/20 Page 34 of 39   PageID #:
                                  11696
                                                                                34


    1           Q    Anabel filed it?

    2           A    Yes.

    3           Q    Okay.   And were you able to complete the full MEI

    4   process which takes approximately three to four years?            Was you

    5   able to complete the process?

    6                THE COURT:    Wait.   Does she know what the process

    7   is?

    8                THE DEFENDANT:     Well, it's a lot of different

    9   documents that, you know --

   10                THE COURT:    I understand.     But you're asking her if

   11   she was able to, but you haven't established that she knows

   12   what you're talking about.

   13                THE DEFENDANT:     Okay.

   14                THE COURT:    Yeah.

   15           Q    (BY THE DEFENDANT:)        In the -- did you get to fill

   16   out -- did you fill out a QWR -- do you remember filling out a

   17   QWR form, a qualified written request form?

   18           A    I don't remember, sir.

   19           Q    Do you remember filling out a secretary of state

   20   form?

   21           A    I don't remember.

   22           Q    Do you remember filling out a notice of validation

   23   and demand to validate the debt form?

   24           A    No, I don't think so.

   25           Q    Okay.   So then you never got to go through the




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1024 Filed 06/08/20 Page 35 of 39    PageID #:
                                  11697
                                                                                   35


    1   process then; is that correct?

    2         A      Yes.

    3         Q      Okay.   Now, when you used to come to the office to

    4   see me, about approximately what time would it usually be when

    5   you would come by the office to see me?

    6         A      Late afternoon.

    7         Q      Late afternoon?     Did you ever come to visit me in

    8   the evenings?

    9         A      Yes, one time.

   10         Q      About what time was that?

   11         A      About 6:00 to 7:00.

   12         Q      6:00 to 7:00?     And when you first signed up the MEI

   13   application, did -- who was the one who signed you up?             Did I

   14   sign you up?     Did Anabel sign you up?      Did Henry Malinay sign

   15   you up?    Who was the one that signed you up?

   16         A      For the mortgage?

   17         Q      Yeah.   When you signed -- when you filled out the

   18   application, who was the one that signed -- what was the person

   19   that signed you up and you signed the documents with?

   20         A      With Anabel.

   21         Q      It was Anabel?     Okay.   So when you signed the

   22   documents, did she sign the documents with you?             Like, when she

   23   showed you a document, did she explain the document and then

   24   ask you, "Do you understand?"        Did she do that with you?

   25         A      Yes.




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1024 Filed 06/08/20 Page 36 of 39   PageID #:
                                  11698
                                                                                36


    1         Q       And so after she explained that to you, then you

    2   would sign it?

    3         A       Yes.

    4         Q       Okay.    So she did that with each page of the

    5   application?

    6         A       No.     Just let me sign.

    7         Q       So did she do that with some pages or a few pages or

    8   none of the pages?       'Cause I just asked you did she go through

    9   it and you said yes and you signed.

   10                 THE COURT:    I'm sorry.    You need to ask her one

   11   question.     So what's the question you want to ask her?

   12         Q       (BY THE DEFENDANT:)     So did Anabel explain before

   13   you signed?    Did she read the document to you and ask you,

   14   "Ms. Asuncion, do you understand?"

   15         A       I don't remember I did that because the only thing I

   16   sign is the mortgage documents.        That's all I did.

   17         Q       So you didn't sign no other -- so you didn't

   18   sign -- you don't remember signing the MEI application?

   19         A       No.

   20         Q       Because you wouldn't have been able to do this if

   21   you didn't sign --

   22                 THE COURT:    Well, you can't testify, so you need to

   23   ask her what she knows.       What she remembers.

   24         Q       (BY THE DEFENDANT:)     Okay.   So the mortgage document

   25   is the only document that you remember signing?




                               UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1024 Filed 06/08/20 Page 37 of 39   PageID #:
                                  11699
                                                                                37


    1         A      Yes.

    2         Q      You don't remember signing a note?

    3         A      No.

    4         Q      You don't remember signing any document that we had

    5   to send to Ocwen in order to have -- to represent you for -- in

    6   place of Ocwen to represent you?

    7         A      No.

    8         Q      So you don't remember signing any of that?

    9         A      I don't remember.

   10                THE DEFENDANT:     Okay.   I have no more questions.

   11                THE COURT:    All right.    Mr. Yates, do you have any

   12   other questions?

   13                MR. YATES:    Very briefly, Your Honor.

   14                             REDIRECT EXAMINATION

   15   BY MR. YATES:

   16         Q      Ms. Asuncion, I believe you were asked just now

   17   about the MEI mortgage document.        Do you remember that?

   18         A      Yes.

   19         Q      Okay.   And you were asked some questions about the

   20   dates on the MEI mortgage document.         Do you recall that?

   21         A      Yes.

   22         Q      Okay.   You remember that you filled out some forms

   23   when you signed up for MEI, correct?

   24         A      I think so.

   25         Q      Okay.   And do you remember whether these forms had




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1024 Filed 06/08/20 Page 38 of 39   PageID #:
                                  11700
                                                                                38


    1   dates on them?

    2         A      Can I remember -- the only thing is the mortgage

    3   documents.

    4         Q      You remember the mortgage document?

    5         A      Yeah.

    6         Q      And you remember signing that?

    7         A      Yeah.

    8         Q      Okay.   And I believe you just testified that you

    9   don't recall the date being there?

   10         A      Yes.

   11         Q      Is that correct?

   12         A      Yes, I think so.

   13                MR. YATES:     Nothing further for this witness, Your

   14   Honor.

   15                THE COURT:     All right.    Any other questions,

   16   Mr. Williams?

   17                THE DEFENDANT:     No.

   18                THE COURT:     All right.    So thank you very much.

   19   You're excused as a witness.       Don't talk about your testimony

   20   until the trial has finished.         All right?

   21                THE WITNESS:     Yes, Judge.

   22                THE COURT:     Have a good day.

   23                THE WITNESS:     Thank you so much.

   24                (This concludes the partial testimony requested.)

   25




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1024 Filed 06/08/20 Page 39 of 39   PageID #:
                                  11701


    1                        COURT REPORTER'S CERTIFICATE

    2

    3                    I, DEBRA READ, Official Court Reporter, United

    4   States District Court, District of Hawaii, do hereby certify

    5   that pursuant to 28 U.S.C. §753 the foregoing is a complete,

    6   true, and correct transcript of the stenographically reported

    7   proceedings held in the above-entitled matter and that the

    8   transcript page format is in conformance with the regulations

    9   of the Judicial Conference of the United States.

   10
                         DATED at Honolulu, Hawaii, February 22, 2020.
   11

   12

   13                              /s/ Debra Read

   14                              DEBRA READ, CSR CRR RMR RDR

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25




                             UNITED STATES DISTRICT COURT
